Jenkins, Justice.
The sole assignment of error relating to the refusal to grant a new trial, the motion therefor being based on the general grounds only, there being sufficient evidence to support the verdict, and the same having the approval of the trial judge, the judgment is affirmed. Goolsby v. State, 196 Ga. 188 (26 S. E. 2d, 181).

Judgment affirmed.


All the Justices concur.

W. L. Denton and G. B. McGarity, for plaintiff in error.
T. Grady Head, attorney-general, Hal G. Hutchens, solicitor-general, W. A. Foster Jr., and L. G. Groves, assistant attorney-general, contra.